Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number:

AM2008-001

Release Date: 1/25/08

CC:INTL:B04:JPCowan
POSTN-142486-07
UILC:

1503.04-00

date:

January 22, 2008

to:

from:

subject:

Michael P. Corrado, Area Counsel, Heavy Manufacturing and Transportation

Associate Chief Counsel (International)

Dual Consolidated Losses: Reasonable Cause Requests Relating to Periods Where
Assessment of Tax Under Section 6501(a) Is Not Permitted
This Chief Counsel Advice responds to your request for assistance regarding certain
reasonable cause requests with respect to dual consolidated losses (DCLs) that are
subject to section 1503(d) and Treas. Reg §§1.1503(d)-1 through -8, or Treas. Reg.
§1.1503-2.1
ISSUE
Should the Area Director, Field Examination, Small Business/Self Employed or the
Director of Field Operations, Large and Mid-Size Business (Director), as applicable,
1

The IRS and Treasury Department issued regulations under section 1503(d) in March 2007 (“2007
regulations”). T.D. 9315. Unless otherwise specified, all references herein are to the 2007 regulations.
The 2007 regulations generally apply to DCLs incurred in taxable years beginning on or after April 18,
2007, although taxpayers may elect to have the 2007 regulations apply to taxable years beginning on or
after January 1, 2007. The IRS and Treasury Department issued regulations under section 1503(d) in
1992 (“1992 regulations”) which generally apply to DCLs incurred in taxable years beginning before the
2007 regulations apply. T.D. 8434. Prior to the reasonable cause procedure set forth in the 2007
regulations, taxpayers seeking to cure untimely filings under the 1992 regulations sought relief under the
procedures in Treas. Reg. §301.9100-3. However, the 2007 regulations provide that the reasonable
cause procedures apply to all untimely filings with respect to DCLs, including DCLs subject to the 1992
regulations. Treas. Reg. §1.1503(d)-8(b)(3)(i). Thus, this Chief Counsel Advice applies to reasonable
cause determinations with respect to filings related to DCLs that are subject to Treas. Reg. §1.1503-2 and
Treas. Reg. §§1.1503(d)-1 through 8.

POSTN-142486-07

2

consider in the following three scenarios a reasonable cause request under Treas. Reg.
§1.1503(d)-1(c) with respect to DCLs incurred in a taxable year for which the period for
assessment and collection of tax has expired under the rules of section 6501(a)?2
SCENARIOS
Presumed Facts
For purposes of the three scenarios described below, unless otherwise indicated, the
following facts are presumed:
i.
ii.
iii.

iv.

v.
vi.
vii.

2

All DCLs are subject to Treas. Reg. §§1.1503(d)-1 through -8.
USP is a domestic corporation that files a U.S. income tax return on a calendar
year basis.
USP wholly owns DEX, an entity incorporated under the laws of Country X that is
disregarded as an entity separate from its owner for Federal tax purposes. DEX
carries on business operations in Country X that, if carried on by a domestic
corporation, would constitute a foreign branch as defined in Treas. Reg. §1.3676T(g)(1). USP’s interest in DEX constitutes a hybrid entity separate unit,3 and the
branch operations conducted by DEX in Country X constitute a foreign branch
separate unit.4 These two individual separate units are combined and treated as
one separate unit (Separate Unit).5
The exceptions to the domestic use limitation rule under Treas. Reg. §1.1503(d)4(b), including the domestic use election under Treas. Reg. §1.1503(d)-6(d), do
not apply to DCLs attributable to Separate Unit. Notwithstanding the domestic
use limitation rule, and the fact that no exceptions apply thereto, the IRS did not
disallow DCLs that were put to a domestic use.
USP does not have any net operating loss carryovers or carrybacks, as
described in section 172.
None of the exceptions to the general rule regarding limitations on assessment
and collection under section 6501(a) apply.
The period for assessment and collection of tax under the rules of section
6501(a) has expired for certain years (closed years) and has not expired for other
years (open years).6

This Chief Counsel Advice only addresses the issue of whether such reasonable cause requests should
be considered. It does not address whether any other type of reasonable cause request should be
considered. It also does not address whether DCL reasonable cause requests that are considered
should be granted or denied. The determination of whether DCL reasonable cause requests that are
considered should be granted or denied is made by the Director in accordance with Treas. Reg.
§1.1503(d)-1(c).
3
Treas. Reg. §1.1503(d)-1(b)(4)(i)(B).
4
Treas. Reg. §1.1503(d)-1(b)(4)(i)(A) and Treas. Reg. §1.1503(d)-1(b)(4)(iv).
5
Treas. Reg. §1.1503(d)-1(b)(4)(ii).
6
Solely for purposes of the issues addressed in this Chief Counsel Advice, the taxpayer’s determination
as to whether a taxable year is open or closed should be accepted, unless the Director can reasonably
conclude otherwise based on all the relevant facts and circumstances

POSTN-142486-07

3

Scenario 1
A DCL is attributable to Separate Unit in years 1 and 2. USP did not timely file domestic
use elections or related annual certifications with respect to the year 1 or year 2 DCL.
Notwithstanding the domestic use limitation, USP used the entire year 1 DCL to offset
domestic affiliate income on USP’s income tax return for year 1, and used the entire
year 2 DCL to offset domestic affiliate income on USP’s income tax return for year 2.
In year 5, USP requests reasonable cause relief for the failure to timely file a domestic
use election for the year 1 and year 2 DCLs, and related annual certifications. At the
time the reasonable cause requests are made, year 1 is a closed year and years 2
through 4 are open years.
Scenario 2
A DCL is attributable to Separate Unit in year 1. USP timely filed a domestic use
election with respect to the year 1 DCL and USP used the entire year 1 DCL to offset
domestic affiliate income on its income tax return for year 1. USP did not timely file
annual certifications with respect to the year 1 DCL in years 2 through 5. USP did not
recapture the year 1 DCL in year 2.
In year 6, USP requests reasonable cause relief for the failure to timely file the annual
certifications for the year 1 DCL. At the time the reasonable cause requests are made,
years 1 and 2 are closed years, and years 3 through 5 are open years.
Scenario 3
A DCL is attributable to Separate Unit in year 2. USP did not timely file a domestic use
election or related annual certifications with respect to the year 2 DCL. Notwithstanding
the domestic use limitation, USP used the entire year 2 DCL to offset domestic affiliate
income on USP’s income tax return for year 2.
USP has an NOL that was incurred in year 1 and, after the application of section 172(b),
is carried forward to year 6. The year 1 NOL carried forward to year 6 is in excess of
the year 2 DCL.
In year 6, USP requests reasonable cause relief for the failure to timely file the domestic
use election for the year 2 DCL and related annual certifications. At the time the
reasonable cause requests are made, year 2 is a closed year, but years 3 through 5 are
open years.

POSTN-142486-07

4

LAW AND ANALYSIS
Subject to certain exceptions, section 1503(d) and the regulations thereunder prevent a
DCL from being made available to offset, directly or indirectly, the income of a domestic
affiliate (domestic use).7 A domestic use occurs in the taxable year when the DCL is
included in the computation of taxable income, even if no tax benefit results from such
inclusion in that year.8
A DCL is a net operating loss of a dual resident corporation or the net loss attributable
to a separate unit.9
A taxpayer may elect to use a DCL to offset a domestic affiliate’s income if the taxpayer
timely makes a domestic use election.10 If a domestic use election is timely made and a
triggering event occurs (and no exception applies) during the certification period, the
taxpayer must generally recapture and report as gross income the total amount of the
DCL on its U.S. income tax return for the taxable year in which the triggering event
occurs, plus an applicable interest charge.11 The certification period is the period of
time up to and including the fifth taxable year following the year in which the DCL was
incurred.
A taxpayer making a domestic use election must file an annual certification with its
income tax return for each of the five taxable years subsequent to the year in which the
DCL is incurred providing, among other things, that there has been no recapture of the
DCL.12 Failure to timely file a certification constitutes a triggering event.13
Taxpayers that have failed to timely make certain filings under the DCL regulations,
including the domestic use election and the annual certifications, may generally attempt
to cure the delinquency by demonstrating reasonable cause.14 If the Director
determines that the taxpayer had reasonable cause for its failure to timely file, the filing
will be considered timely.15
Subject to certain exceptions, an amount of income tax for a taxable period may be
assessed only within three years after the income tax return for that period was filed.16
7

Treas. Reg. §§1.1503(d)-2 and -4(b).
Treas. Reg. §1.1503(d)-2.
9
See Treas. Reg. §1.1503(d)-1(b)(5).
10
Treas. Reg. §1.1503(d)-6(d).
11
Treas. Reg. §1.1503(d)-6(h). A taxpayer may not make a domestic use election if a foreign use
triggering event occurs in the year in which the DCL was incurred, or in any prior year. See Treas. Reg. §
1.1503(d)-6(d)(2).
12
Treas. Reg. §1.1503(d)-6(g). If a taxpayer does not make a domestic use election with respect to a
DCL, the taxpayer is not obligated to file annual certifications.
13
Treas. Reg. §1.1503(d)-6(e)(1)(viii).
14
Treas. Reg. §1.1503(d)-1(c).
15
Id.
16
Section 6501(a).
8

POSTN-142486-07

5

CONCLUSIONS
Scenario 1
USP used the year 1 DCL to offset domestic affiliate income, which is contrary to the
domestic use limitation. As a result, the IRS should have disallowed the year 1 DCL
and assessed any resulting additional income tax within the period specified by section
6501(a). Even though the year 1 DCL certification period includes open years, there
can be no triggering event that would result in recapture income (and interest) because
a domestic use election had not been filed with respect to the DCL. Accordingly, the
IRS cannot assess additional income tax with respect to the year 1 DCL, or any related
recapture income (or interest), for any open years. Therefore, the Director should not
accept for consideration USP’s request for reasonable cause relief to file a domestic
use election or annual certifications with respect to the year 1 DCL.
USP also used the year 2 DCL to fully offset domestic affiliate income, contrary to the
domestic use limitation. However, the IRS may disallow the year 2 DCL and assess
any resulting additional income tax because year 2 is an open year. That is, the IRS
can make an assessment of tax by determining USP’s additional liability if the year 2
DCL were not allowed to offset domestic affiliate income. Therefore, the Director should
accept for consideration USP’s request for reasonable cause relief to file a domestic
use election and annual certifications with respect to the year 2 DCL.
Scenario 2
USP timely filed a domestic use election for the year 1 DCL and, as a result, the DCL
was not subject to the domestic use limitation. However, the year 1 DCL was triggered
in year 2 as a result of USP failing to timely file the year 2 certification.17 Nevertheless,
USP failed to include in its year 2 income the recapture income (and interest). As a
result, the IRS should have adjusted USP’s year 2 taxable income to include the
recapture income (and interest) within the period specified by section 6501(a). Even
though the year 1 DCL certification period includes open years, there can be no
additional triggering events that would result in recapture income (and interest) in such
open years because the domestic use election terminated as a result of the year 2
triggering event.18 Therefore, the Director should not accept for consideration USP’s
request for reasonable cause relief to file annual certifications with respect to the year 1
DCL.
Scenario 3

17
18

Treas. Reg. §1.1503(d)-6(e)(1)(viii).
Treas. Reg. §1.1503(d)-6(j)(1)(iii).

POSTN-142486-07

6

USP used the year 2 DCL to offset domestic affiliate income, which is contrary to the
domestic use limitation. As a result, the IRS should have disallowed the year 2 DCL
and assessed any resulting income tax within the period specified by section 6501(a).
Even though the year 2 DCL certification period includes open years, there can be no
triggering event that would result in recapture income (and interest) because a domestic
use election had not been filed with respect to the DCL. However, and notwithstanding
year 2 being a closed year, the IRS may effectively disallow the domestic use of the
year 2 DCL by recomputing and reducing the amount of the NOL carryforward available
in year 3 and subsequent open years.19 The NOL carryforward would be reduced since
the year 2 DCL would be subject to the domestic use limitation and the NOL
carryforward, rather than the year 2 DCL, would have been used to offset year 2
income. Because disallowing the DCL would affect tax liability in an open year, the
Director should accept for consideration USP’s request for reasonable cause relief to
file a domestic use election and related annual certifications with respect to the year 2
DCL.20

Please call (202) 622-3860 if you have any further questions.

19

See, e.g., Phoenix Coal Co., Inc. v. Commissioner, 231 F.2d 420 (2d Cir. 1956) (where statute of
limitations had expired for 1945 but not 1946, recomputation of 1945 income by reducing deductions was
permissible to determine how much of a 1947 net operating loss could be carried back to 1946 and
assessing deficiency for 1946).
20
Alternatively, if a DCL incurred in a closed year entered into the calculation of an NOL for that year, the
IRS could also reduce the amount of the NOL carryforward by effectively disallowing the DCL. In such a
case, the Director should accept for consideration a request for reasonable cause relief.

